Quillian, Judge.
The appeals involve the same issues and are considered together.
1. Appellant, defendant below, who purchased a vehicle and gave a note therefor pursuant to Code Ann. Ch. 96-10 (Ga. L. 1967, p. 674 et seq.) contends that he was charged interest in excess of that allowed under Code Ann. § 96-1004 (Ga. L. 1967, pp. 674, 679; 1970, pp. 101, 103) since the cost of insurance was included in the amount financed, the "unpaid balance.”
Insurance costs and other authorized charges are properly included in "unpaid balance” and subject to the finance charge. Pike v. Universal C. I. T. Credit Corp., 125 Ga. App. 83, 85 (186 SE2d 482); Code Ann. § 96-1004 (b), supra; Regulation Z, 12 C.F.R. § 226.8 (c). See Holden v. Peoples, Inc. of Rome, 122 Ga. App. 269 (176 SE2d 516), construing the former law. See also Leach v. Midland-Guardian Co. 127 Ga. App. 562, 564 (194 SE2d 260).
2. The remaining enumerations of error are without merit.

Judgments affirmed.


Panned, P. J., and Clark, J., concur.